Citation Nr: 0943981	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  97-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for claimed sarcoidosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to 
September 1992.  He had service in Southwest Asia during the 
Persian Gulf War.  

In September 2003, the Veteran had a hearing at the RO before 
an Acting Veterans Law Judge.  

In September 2004, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  

In December 2006, the Board notified the Veteran that the 
Acting Veterans Law Judge who conducted the Veteran's 
September 2003 hearing was no longer employed by the Board.  

The Board informed the Veteran that he was entitled to 
another hearing and listed his available options.  The 
Veteran failed to reply to this notice.  

In April 2007, this matter was remanded for further 
development.  The case has now been returned to the Board for 
further review.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested findings of 
active pulmonary disease in service or more than nineteen 
months thereafter.  

2.  The Veteran currently is not shown to have sarcoidosis 
that is due to any event or incident of his active service.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by 
sarcoidosis due to disease or injury that was incurred in or 
aggravated by active service; nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in March 2003, October 2004, 
September 2005, and May 2007, the Veteran was furnished 
notice of the type of evidence needed in order to 
substantiate his claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The Veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the appellant's behalf), 
and provided the basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service medical records and reports, a general 
VA medical examination, and statements submitted by the 
Veteran and his representative in support of the claim.  The 
Board also notes that this matter has been remanded on two 
occasions for additional development.  

Here, the Board notes that in April 2007, this matter was 
remanded in order that the RO via AMC might attempt to locate 
the Veteran and schedule a VA examination in connection with 
his claim.  In that document, it was noted that the Board, in 
September 2004, had requested that the Veteran be scheduled 
for a VA examination to determine the etiology of his 
sarcoidosis.  

In February 2005, the AMC in Washington, D.C. notified the 
Veteran that it had requested the VA medical facility nearest 
him to schedule the requested VA examination.  The AMC 
stressed that such an examination was very important and set 
forth the consequences of failing to report for such 
examination without good cause.  The AMC further stressed 
that the VA medical facility would be contacting him about 
when and where to report for the examination.  The AMC sent 
the notice to the Veteran at his last address of record, and 
a copy of that letter was sent to the Veteran's 
representative.  

On a Compensation and Pension Exam Inquiry, printed in June 
2005, it was noted that the Veteran had failed to report for 
the requested examination and that it had been cancelled on 
March 16, 2005.  The Veteran's address listed on that inquiry 
was slightly different than his last reported address used by 
the AMC in February 2005.  

Consequently, in July 2005, the AMC again notified the 
Veteran that the VA medical facility nearest him would be 
contacting him about when and where to report for the 
scheduled examination.  Such notice was sent the Veteran at 
his last address of record.  As noted, a copy was sent to the 
Veteran representative.  

On a Compensation and Pension Exam Inquiry, printed in July 
2005, it was noted that the RO had requested the VA 
examination.  The Veteran's address listed on that inquiry 
was his last reported address of record.  

In September 2005, the RO notified the Veteran that it had 
received a report from the VA medical facility that the 
Veteran had not reported for his scheduled examination.  That 
notice had been sent to the Veteran at his last reported 
address of record and a copy had been sent to the Veteran's 
representative.  

The RO requested that the Veteran tell why he had been unable 
to appear for his scheduled examination.  The RO  also 
requested that he tell it if he wished to reschedule his 
examination and gave the Veteran 60 days to respond.  
However, he did not respond within the requested time frame.  

On a Compensation and Pension Exam Inquiry, printed in April 
2006. , it was noted that the AMC had failed to report for 
the requested VA examination and that such examination had 
been cancelled on July 29, 2005.  

The Veteran's address listed on that inquiry was different 
than his last reported address of record.  In a copy of the 
notice of the VA examination, printed in April 2006, the 
Veteran's address was different than his last reported 
address of record.  

Although none of the foregoing documents was returned by the 
Post Office as undeliverable, the Board found that the mix of 
addresses used in attempting to contact the Veteran raised a 
reasonable doubt as to whether he was properly notified of 
the VA examination.  

The Board also noted that, in October 2006, the Veteran's 
representative reported that, during the previous year, the 
Veteran had been in and out of VA hospitals and had been 
unaware of his scheduled VA examinations.  His representative 
stated, however, that the Veteran was willing and able to 
report for any VA examinations.  

The representative noted that the Veteran was a resident of 
the VA domiciliary in St. Albans, New York, and was scheduled 
for release in December 2006.  The representative also noted 
that the Veteran had changed his address and could be reached 
through his family.  Thereafter, that address change was 
added to his VA records.  

Based on the foregoing, the Board remanded the matter in 
order that the RO should attempt to ascertain the Veteran's 
current address and schedule another VA examination in 
connection with the claim.  

After the remand, the RO attempted over a period of two years 
to find the Veteran and schedule an examination.  The RO's 
attempts are documented in the Veteran's claims file and 
consist of letters and multiple Reports of Contact outlining 
the RO's considerable efforts at locating the Veteran.  The 
RO contacted the Veteran's representative and mother.  

The Veteran's most recent street address was confirmed by his 
mother in a May 2008 Report of Contact.  It was also found 
that the Veteran might be incarcerated, and the RO made 
attempts to locate the Veteran in the prison system locator 
without success.  The RO also noted that that the local VA 
Medical Center would not send an examiner to the jail to do 
an examination of the Veteran.  

The RO scheduled a VA examination of the Veteran for April 
2009 and sent the notice to his last confirmed address in 
March 2009.  The notice and letter was not returned by the 
Post Office.  

The Veteran failed to report for this examination.  See 
Marciniak v. Brown, 10 Vet. App. 198, 200 (1998); Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (under presumption of 
regularity of the official acts of public officers, Veteran 
is presumed to receive VA mailings).  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  In this regard, 
the Board notes that the Veteran has an obligation to assist 
in the adjudication of the claim, including an obligation to 
keep VA apprised of his current address. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  There is no burden 
on the part of VA to turn up heaven and earth to locate a 
claimant.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The medical evidence in this case indicates that in April/May 
1994, approximately 19 months after service, the Veteran was 
diagnosed with sarcoidosis.  The Veteran is also noted to 
have had a history of scarlet fever and pneumonia as a child 
and exhibited chronic respiratory complaints such as chest 
pain/tightness, shortness of breath with exertion, difficulty 
breathing, cough and wheezing.  It was also noted that he had 
offered similar complaints after his diagnosis of 
sarcoidosis.  

However, despite those complaints, the chest x-ray studies 
taken in service in 1991 and 1992 and in January 1994 after 
service, were within normal limits.  

The records also indicate that the Veteran was afforded a 
general VA examination dated in May 1994.  The Veteran was 
noted to have a history of alcohol and drug dependence.  He 
was noted to be short of breath with nasal stuffiness, but no 
cough.  The Veteran's lungs were clear.  The examiner did not 
diagnose any lung disability.  

A July 1994 treatment note does contain a diagnosis of 
sarcoidosis, with another July 1994 treatment report 
indicating probable sarcoidosis.  A May 1994 chest x-ray 
study gave an impression of mediastinal hilar lymphadenopathy 
and bilateral multiple parenchymal nodules within the lung 
fields.  The differential diagnoses included those of 
neoplasm such as lymphoma or metastases vs. an infectious 
cause (such as tuberculosis) or sarcoidosis recommended 
clinical correlation.  An August 1994 treatment noted that 
his sarcoidosis symptoms were improved.  

After 1994, the Veteran's treatment records note a history of 
sarcoidosis, but no current diagnosis.  An August 2001 
treatment note indicated sarcoid in remission.  The evidence 
of sarcoid was indicated by enlarged hilar LN, but no 
symptoms.  A March 2006 chest x-ray was negative.  

After a careful review of the record, the Board finds that 
none of the records show that the claimed sarcoidosis had its 
onset in or service or for more than nineteen months 
following service discharge.  

Although the Veteran's medical records indicate a history of 
sarcoidosis after his service, the Veteran currently is not 
shown to have a diagnosis of sarcoidosis that can be causally 
linked to his period of service.  And without a current 
diagnosis, a claim of service connection for any of these 
conditions cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In this regard, the Board notes that the service records and 
post service medical records do not establish that active 
sarcoidosis was present in service or within one year or 
thereof, none of the Veteran's post-service medical records 
tend to suggest that the claimed sarcoidosis was related to 
an event or incident of his service.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has sarcoidosis due 
to his service.  The Veteran, however, is not competent on 
his own to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
Veteran's claims for service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for claimed sarcoidosis is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


